

116 HR 187 IH: Kennesaw Mountain National Battlefield Park Boundary Adjustment Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 187IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Loudermilk (for himself, Mr. Bishop of Georgia, Mr. Hice of Georgia, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo adjust the boundary of the Kennesaw Mountain National Battlefield Park to include the Wallis House and Harriston Hill, and for other purposes. 
1.Short titleThis Act may be cited as the Kennesaw Mountain National Battlefield Park Boundary Adjustment Act.  2.DefinitionsIn this section: 
(1)MapThe term map means the map entitled Kennesaw Mountain National Battlefield Park, Proposed Boundary Adjustment, numbered 325/80,020, and dated February 2010.  (2)ParkThe term Park means the Kennesaw Mountain National Battlefield Park.  
(3)SecretaryThe term Secretary means the Secretary of the Interior.  3.Kennesaw Mountain National Battlefield Park Boundary adjustment (a)Boundary adjustmentThe boundary of the Park is modified to include the approximately 8 acres of land or interests in land identified as Wallis House and Harriston Hill, as generally depicted on the map.  
(b)MapThe map shall be on file and available for inspection in the appropriate offices of the National Park Service.  (c)Land acquisitionThe Secretary may acquire land or interests in land described in subsection (a) by donation, purchase from willing sellers, or exchange.  
(d)Administration of acquired landThe Secretary shall administer land and interests in land acquired under this Act as part of the Park in accordance with applicable laws (including regulations). 